Exhibit 10.1

LOGO [g167680g57c45.jpg]

            Mr. Junien Labrousse

EMPLOYMENT CONTRACT

Dear Junien,

We are pleased to confirm hereafter the main points of your employment contract
with Logitech Europe S.A. (“Company”). This contract will have effect from your
starting date of 1 January 2011.

Position

Your business title will remain Executive Vice President, Products and
President, Logitech Europe, reporting to Gerald Quindlen, President and Chief
Executive Officer of the Logitech group.

Starting Date

1 January 2011.

Seniority

You will retain your years in service at Logitech from your initial hire date of
May 18, 1997.

Salary

Your basic gross annual salary will be CHF 710’000 payable in 13 monthly
installments. The 13th installment is paid in December of each year in
proportion to the time worked depending on your start date or in case of
termination of the employment contract in the course of a year. Your basic gross
annual salary will be reviewed by the Board of Directors (“Board”) or the
Compensation Committee (“Compensation Committee”) of Logitech International S.A.
from time to time and may by subject to adjustment based upon various factors
including, but not limited to, your performance and Logitech’s profitability.

The salary is paid in monthly installments to the bank account of your choice
before the end of each month.

            Logitech Europe SA

            Rue du Sablon 2-4

            1110 Morges

            Switzerland

            Tel.: +41(0)21 863 51 11

            Fax: +41(0)21 863 53 11

            www.logitech.com



--------------------------------------------------------------------------------

LOGO [g167680g57c45.jpg]

Incentive Bonus:

As determined by the Compensation Committee, you will be eligible to continue
participation in the executive bonus program established under the Logitech
Management Performance Bonus Plan. Your bonus under this plan will be based upon
Logitech’s achievement of various goals established and approved by the Board or
the Compensation Committee. Your current annual target bonus is 67% of base
salary, for a potential total current targeted cash compensation of CHF
1,185,700. The bonus target as a percentage of your salary under the bonus plan
is subject to the discretion of the Board or the Compensation Committee.

Representation fees: You may be eligible for representation fees if you comply
with the conditions set by the Vaud cantonal tax authorities. The potential
representation fees are already included in your basic salary mentioned above.

Business Expenses

Business expenses are paid according to company policy.

Hours of work

You are required to work the necessary number of hours to execute your tasks.
Due to your position as an executive of Logitech, you are not entitled to any
additional remuneration or for any compensation for overtime hours worked.

Holidays / Vacation

4 weeks (20 working days) from Monday to Friday, per year (plus Swiss public
holidays).

Relocation Assistance

To assist you in your move from the United States to Lausanne, the Company will
pay for the relocation expenses set out below in accordance with the Logitech
International Transfer and Relocation Policy (“Policy”), a copy of which is
enclosed for your convenience. To the extent there is any inconsistency between
the description of the relocation assistance below and the Policy, the terms of
the Policy will control. Subject to the Policy, the Company has paid or will pay
for:

 

  •  

Legal costs relating to obtaining your work authorization and
stay-permits/authorization for you and your household.

 

  •  

The movement of your household goods from Redwood City, California, to Lausanne;
our relocation vendor will assist you with this process.

 

  •  

A one-way coach airfare from San Francisco to Geneva for you and your immediate
family.

 

  •  

Up to 7 days of temporary living allowances (lodging, meals, and auto rental) in
the departing location prior to departure, if needed.

 

2



--------------------------------------------------------------------------------

LOGO [g167680g57c45.jpg]

 

  •  

Up to 90 days rent for temporary lodging, meals and auto rental upon your
arrival in Lausanne.

 

  •  

A rental car up to 90 days upon your arrival in your new location.

 

  •  

A relocation consultant to work with you in your new location to assist you in
identifying appropriate housing, locating schools and touring the surrounding
areas. No other expenses associated with your new home will be paid (such as
rental deposits).

 

  •  

Reasonable auto lease termination expenses or loss on auto sale for up to 2
vehicles, not to exceed USD $5,000 (or the equivalent); OR (2) will pay for the
movement of up to 2 vehicles to Lausanne, Switzerland.

 

  •  

Pet transport travel costs for up to 2 household pets for up to USD $1,000 (or
the equivalent) total.

For further details and qualifications please refer to the Policy.

In addition, the Company has arranged for you to be paid a one-time relocation
bonus payment of $112,500 by the Company’s affiliates, Logitech Inc.

While we fully hope and expect that your transfer will be mutually beneficial to
you and the Company, please note that if you decide to voluntarily terminate
your employment prior to the completion of one (1) full year following your
first date of employment in your new location, you agree that upon such
termination, you will reimburse the Company for a prorated portion of all
relocation expenditures paid by the Company as described in the Policy.

Tax Assistance

The Company will provide you tax consultation as needed in support of your move
from the United States to Switzerland. It is your responsibility to use these
consultations to understand the tax implications of your move. This will include
understanding the tax implications of you leaving your location, the tax
implications that will arise on future stock option or other equity incentive
vestings and exercises (if applicable), as well as the tax laws in the new
location.

The Company will also provide tax preparation services during the tax year of
your move and for up to four additional years, in the United States and
Switzerland, as required. These services will be provided by the Logitech
appointed service provider. The Company will not reimburse expenses for another
provider.

For the sole purpose of allowing completion of any necessary tax preparation in
accordance with the Policy, you hereby consent to Deloitte & Touche LLP and
affiliated entities (“Deloitte Entities”)_ disclosing to the Company and its
applicable affiliates or its or their delegate such tax return information,
including your personal information, and if relevant, a copy of your tax
returns, as is necessary with respect to the preparing, reviewing or processing
of the tax preparation under the Policy. You also understand that as part of
your transfer terms and conditions, you may have already consented to a copy of
your tax return(s) being disclosed to Logitech.

 

3



--------------------------------------------------------------------------------

LOGO [g167680g57c45.jpg]

Financial or Personal Data Transfer

You understand and agree that some financial or personal data related to your
employment relationship with the Company, such as information regarding your
term of employment, salary, bonus, allowances, resume, projects (e.g. product
developments), promotions, performance etc., may be transferred to and
accessible by Logitech entities outside Switzerland for the purpose of
employment-related analyses and processing, for example in connection with bonus
or employee equity incentive plans, or in connection with the Logitech group’s
public reporting obligations. You also understand and agree that financial or
personal data related to your employment relationship with the Company and your
position in the Logitech group, including but not limited to this Agreement,
your salary, bonus, allowances, promotions and performance, may be subject to
public disclosure pursuant to applicable Swiss or U.S. securities laws and
regulations and to the regulations of the SIX Swiss Exchange and / or the Nasdaq
Stock Market. Within the Logitech group, access to your employment-related data
is only granted to your direct manager, and selected employees of Logitech’s
Human Resources, Legal and Finance departments. You have the right to demand
review and in case of inaccuracy, correction of such data pertaining to
yourself.

No sensitive data such as data regarding religion, political views, trade union
memberships and activities, health, intimacy sphere etc. are collected and
processed.

Accessory Activities

You are not allowed to exercise accessory activities, even during your holidays,
without the Company’s prior written consent, and subject to applicable Swiss
law. Active participation in other companies’ business is also considered as an
accessory activity.

Confidentiality Agreement

You agree both during and after employment by the Company not to disclose to
others, except with the Company’s prior written consent or in the performance of
your employment duties, any information (including, but not limited to, trade
secrets, know-how, technical and commercial data including computer programs,
listings of suppliers and of customers, tooling, manufacturing processes,
components, financial data, future plans and further information related to
Logitech, including information received from third parties under disclosure
restrictions), which you have acquired by reason of employment by the Company,
or which you had developed in the course of such employment, and which has not
been made available to the public generally. You further agree not to use any
such information except in the course of employment.

You hereby acknowledge the Company’s right to possession and title in and to all
papers, documents, tapes, drawings, computer programs or other records, prepared
by you during employment or provided by the Company, or which otherwise come
into your possession by reason of employment by the Company. You agree not to
make or permit to be made, except in pursuance of your duties hereunder, any
copies of such materials. You further agree to deliver to your manager, upon
request, all such materials in your possession. This agreement is fully part of
the employment contract between the Company and you. However, your obligations
under the paragraphs above shall continue after termination of your employment
with the Company. Swiss legal provisions on employee inventions and competition
prohibitions are applicable.

 

4



--------------------------------------------------------------------------------

LOGO [g167680g57c45.jpg]

Work Location

Your principal work place is at the offices of the Company in Morges/EPFL -
Quartier de l’Innovation, Daniel Borel Innovation Center. In case of necessity,
the Company may assign you other responsibilities related to your competences,
and base you in another work place. In such a case, the present contract shall
not be amended.

Inability to Work

Should you be prevented from working due to illness or for other justified
reasons, you will immediately notify the Company accordingly. In case of
illness, you must produce a doctor’s certificate after the 3rd day at the
latest.

Accident and Illness Insurance

You are insured against the risks of professional accidents and illness as well
as non professional accidents, in accordance with Swiss law. The Company shall
pay mandatory insurance premiums for professional accidents and illness. Non
professional accident insurance premium is paid 1/3 by the employee and 2/3 by
the Company.

The loss of income due to illness is covered by the insurance at 100% after the
first 30 days during the employment contract. The Company will cover the loss of
income for the 30 first days. 50% of the corresponding premium is paid by the
Company and 50% is paid by you. In case of employment contract termination, the
general conditions of the collective insurance are applicable; for the insurance
“loss of income in case of illness”, an individual cover can be concluded within
30 days as of termination date by the employee with the same insurance company,
on a private basis, and at the employee’s expense, in order to maintain the same
cover.

Personnel Welfare Foundation (2nd pilier)

Personnel Welfare Foundation contributions are paid 2/3 by the Company and 1/3
by employee.

Termination of Contract

Notice of termination of service by either party, shall be given in writing
three months in advance as per last day of a calendar month.

Change of Control Severance Agreement

Concurrent with the execution of this Agreement you, the Company and Logitech
International S.A. are entering into a Change of Control Severance Agreement. In
case of termination of this Agreement for reasons other than those mentioned in
the Change of Control Severance Agreement, any severance payment, benefit or
compensation shall be determined by Swiss law and/or by Logitech policy if any.

Employment Contract Amendments

Parties agree that the present contract supersedes any prior written or oral
agreement with respect to the matter hereof. Any modification to the present
contract shall be done in writing.

 

5



--------------------------------------------------------------------------------

LOGO [g167680g57c45.jpg]

Place of Jurisdiction and Applicable Law

Any dispute arising regarding the interpretation or application of the present
contract shall be submitted to the ordinary Courts of Canton Vaud. The present
contract shall be governed and construed in accordance with the laws of
Switzerland.

If all of the above accurately reflects our discussions, please sign the
enclosed copy of this contract and return it to us. Should you require further
information on or explanation of the foregoing, please address your request to
the Human Resources Department.

 

Yours sincerely,       LOGITECH EUROPE S.A.       Place and date       Fremont,
March 18, 2011 Andrée Suzan       Employee’s signature Human Resources Director
EMEA       /s/ Junien Labrousse /s/ Andrée Suzan       Francois Stettler      
General Counsel - Europe       /s/ Francois Stettler      

 

6